                                                           [Dkt No. 32]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


NADIA AXAKOWSKY

     Plaintiff,                            Civil No. 17-4730

          v.                                     OPINION

NFL PRODUCTIONS, LLC d/b/a NFL
FILMS, et al.,

     Defendants.



APPERANCES:
DEREK T. SMITH LAW GROUP, P.C.
By: Caroline H. Miller, Esq.
1845 Walnut Street, Suite 1601
Philadelphia, Pennsylvania 19103
               Counsel for Plaintiff

PROSKAUER ROSE LLP
By: Michelle A. Annese, Esq.
     Elise M. Bloom, Esq.
One Newark Center, 18th Floor
Newark, New Jersey 07102
               Counsel for Defendants


BUMB, UNITED STATES DISTRICT JUDGE:
     This matter comes before the Court upon Defendants’ Motion for

Partial Summary Judgment.   In this Title VII hostile work environment

suit, the issues raised by the motion are: (1) whether Plaintiff was

an employee of Defendants or an independent contractor, and (2) if

Plaintiff was an independent contractor, has she nevertheless stated

a claim under the New Jersey Law Against Discrimination, N.J.S.A. §
                                    1
10:5-12(l).        For the reasons set forth herein, the Court holds that a

reasonable factfinder could only conclude that Plaintiff was an

independent contractor, and that Plaintiff’s NJLAD claim fails as a

matter of law.       Accordingly, Defendants’ motion will be granted. 1

    I.     Facts

         Plaintiff Nadia Axakowsky is an “actress, singer, voiceover

talent, and TV Host.”       (Statement of Undisputed Facts ¶¶ 111-113, 7-

12) 2    She maintains her own website, “nadiatalk.com.”    (Id. ¶ 110)

Parties who wish to “book” her services do so through her agent.

(Id. ¶¶ 114-16)

         Axakowsky first began working for Defendant NFL Productions

“after she submitted a cassette tape with a sample of her talent and

auditioned.”       (Statement of Undisputed Facts ¶ 14)   “Plaintiff was

selected because . . . she had the right talent for the project.”

(Id. ¶ 16)

         From 2003 through September 2016, Axakowsky regularly provided

voice services to NFL Productions by “reading billboards,” which are

10 to 15 second scripted advertisements.       (Statement of Undisputed

Facts ¶ 19-20)       “If there were billboards to be read, they would be

read” during a once-weekly recording session which lasted, “at most,


1  The Court has both federal question, 28 U.S.C. § 1331, and
diversity of citizenship, 28 U.S.C. § 1332, subject matter
jurisdiction over this suit.

2  Axakowsky’s acting credits include appearances on “The West Wing,”
“Cold Case Files,” “Hack” and “Minority Report.” (Axakowsky Dep. p.
22)
                                   2
1.5 hours, depending on the number of billboards.”   (Id. ¶¶ 22-23)

(emphasis added)   The advertisers, not NFL Productions, determined

whether there were billboards to be read on any given week.    (Id. ¶

24)   “If there were no billboards, Plaintiff’s services would not be

needed and she would be informed as such” by NFL Productions.      (Id. ¶

30)

      “NFL Productions, in advance of each recording session, provided

Plaintiff with a copy of the script for each of the billboards that

she would read during the session,” however, “[t]he advertiser was

the final and ultimate approver of the billboard.” (Statement of

Undisputed Facts ¶¶ 32-33)   Depending on the advertiser, Axakowsky

might be asked to read a billboard in “a soccer mom voice”

(Axakowsky Dep. p. 110) 3, or “with high energy” and “a sense of

excitement” (Miller Decl. Ex. 12), or with an intonation matching the

advertiser’s other commercials. (Id. Ex. 13) 4

      Axakowsky recorded almost all of the billboards at NFL

Productions’ studios in Mount Laurel, New Jersey. (Statement of

Undisputed Facts ¶ 39)   She used the recording equipment in the

studio provided by NFL Productions, not her own equipment. (Id. ¶ 42)




3 McLoughlin testified that an advertiser reviewed a billboard read
by Axakowsky and gave feedback to “[k]nock off the sultry. We want
soccer mom.” (McLoughlin Dep. p. 68)

4 See also, McLoughlin Dep. p. 30 (“certain products had a way they
had to be read, there was a certain enunciation or a [sic] inflection
that [Axakowsky] needed to present as per the [advertiser’s] notes
and script.”).
                                   3
“During a recording session, both [Defendant] McLoughlin [who

directed the billboards] and an audio engineer were present.”    (Id.

¶¶ 4-5, 37)    “Plaintiff could ask for a billboard to be played back

so that she could hear it.” (Id. ¶ 35)    “If she was not satisfied

with how the recording sounded, Plaintiff could ask to rerecord it.”

(Id. ¶ 36)    “McLoughlin informed Plaintiff that she needed to read

the billboard within 10 to 15 seconds – the industry standard for

billboards – and to reread the billboard if, for example, she misread

a script and it failed to match what the client had requested.” (Id.

¶ 38) 5   McLoughlin testified that his duties as Director of

Postproduction included “quality control,”-- i.e., “[w]hen we finish

a program, show, segment, it would need to be looked at before it

went out to broadcast to make sure it was technically sound.    There

were no mistakes, no curses, no errors.”    (McLoughlin Dep. p. 16)

      “Plaintiff was initially paid a fixed fee of $500 for each

session.” (Statement of Undisputed Facts ¶ 58)    “Following each

recording session,” Axakowsky would get paid by “submit[ing] an

invoice to NFL Productions” which NFL Productions would pay. (Id. ¶¶

54, 55)    At some unspecified time, Axakowsky “requested an increase

of her rate to $600 per session,” which NFL Productions “agreed to

pay.” (Id. ¶ 63)    For the majority of the time Axakowsky provided


5  McLoughlin testified, “[t]he only direction I would give is, I
needed it in 10 seconds, or if she left a word out, which sometimes
can happen when you’re reading, a word gets dropped or you add a
word.” (McLoughlin Dep. p. 37)

                                    4
voiceover services to NFL Productions, she would only be paid if a

recording session occurred, or if the session was cancelled within 24

hours of it being scheduled to occur. (Id. ¶¶ 60-61, 65)   However,

there was a period of about one year-- from July 2015 to July 2016--

where NFL Productions “guaranteed payment [of $600] for one recording

session per week regardless of whether the session occurred.”     (Id. ¶

62-63)    “During the time that she provided voiceover services to NFL

Productions, Plaintiff continued to audition” for other voiceover

work.    (Id. ¶ 117)

     For the tax years 2011 through 2016, NFL Productions issued

Axakowsky a Form 1099 rather than a W-2. (Statement of Undisputed

Facts ¶¶ 72-73)    NFL Productions did not provide Axakowsky with an e-

mail address 6, nor telephone number, nor any health, dental or

retirement benefits. (Id. ¶¶ 50, 52)   For the period 2013 through

2016, Axakowsky received health, dental and retirement benefits

through her union, the Screen Actors Guild. (Axakowsky Dep. p. 65-67)

     In May, 2016, Defendant Adamo, Vice President of Media &

Operations at NFL Productions, wrote the following employment

recommendation for Axakowsky:




6 Axakowsky used “nadiatalk@comcast.net” to email NFL Productions
employees, who had email addresses ending with “@nfl.com.” (Miller
Decl. Exs 6, 11, 12, 13)
                                   5
(Miller Decl. Ex. 5) 7

      Axakowsky also testified at her deposition that, during a

conversation where Axakowsky complained about her agent not finding

her additional work, Defendant McLoughlin once told Axakowsky that

she could not be the “billboard girl” for the NFL while also working

for another sports network.    (Axakowsky Dep. p. 87)

    II.   Summary Judgment Standard

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   A

fact is “material” only if it might impact the “outcome of the suit

under the governing law.”    Gonzalez v. Sec’y of Dept of Homeland



7  On another occasion, Defendant McLoughlin wrote a recommendation
wherein he stated “[Axakowsky] has been employed with NFL Films and
NFL Network on a freelance basis since 1996.” (Miller Decl. Ex. 6)
                                   6
Sec., 678 F.3d 254, 261 (3d Cir. 2012).    A dispute is “genuine” if

the evidence would allow a reasonable jury to find for the nonmoving

party. Id.

     In determining the existence of a genuine dispute of material

fact, a court’s role is not to weigh the evidence; all reasonable

inferences and doubts should be resolved in favor of the nonmoving

party.   Melrose, Inc. v. City of Pittsburgh, 613 F.3d 380, 387 (3d

Cir. 2010).   However, a mere “scintilla of evidence,” without more,

will not give rise to a genuine dispute for trial.   Saldana v. Kmart

Corp., 260 F.3d 228, 232 (3d Cir. 2001).   Moreover, a court need not

adopt the version of facts asserted by the nonmoving party if those

facts are “utterly discredited by the record [so] that no reasonable

jury” could believe them.   Scott v. Harris, 550 U.S. 372, 380 (2007).

In the face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational trier of

fact to find for the nonmoving party.”    Walsh v. Krantz, 386 F. App’x

334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions on

file, and any affidavits “that the non-movant has failed to establish

one or more essential elements of its case.” Connection Training

Servs. v. City of Phila., 358 F. App’x 315, 318 (3d Cir. 2009).    “If

the moving party meets its burden, the burden then shifts to the non-

movant to establish that summary judgment is inappropriate.”    Id.    In


                                   7
the face of a properly supported motion for summary judgment, the

nonmovant’s burden is rigorous: he “must point to concrete evidence

in the record”; mere allegations, conclusions, conjecture, and

speculation will not defeat summary judgment.    Orsatti v. New Jersey

State Police, 71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v.

Danberg, 594 F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v.

Advanced Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

(“[S]peculation and conjecture may not defeat summary judgment.”).

However, “the court need only determine if the nonmoving party can

produce admissible evidence regarding a disputed issue of material

fact at trial”; the evidence does not need to be in admissible form

at the time of summary judgment. FOP v. City of Camden, 842 F.3d 231,

238 (3d Cir. 2016).

  III.    Analysis

       A. Title VII claim

       The anti-discrimination provisions of Title VII protect only

“employees,” not “independent contractors.”    Hill-Keyes v.

Commissioner of the U.S. Social Security Administration, 658 F. App’x

86, 88 (3d Cir. 2016) (citing Faush v. Tuesday Morning, Inc., 808

F.3d 208, 213 (3d Cir. 2015)).    To distinguish employees from

independent contractors, the Court must consider a non-exhaustive

list of factors first set forth by the Supreme Court in Nationwide

Mutual Ins. Co. v. Darden, 503 U.S. 318 (1992).    Id.   Those factors

are:


                                    8
      the skill required; the source of the instrumentalities
      and tools; the location of the work; the duration of the
      relationship between the parties; whether the hiring
      party has the right to assign additional projects to the
      hired party; the extent of the hired party’s discretion
      over when and how long to work; the method of payment;
      the hired party’s role in hiring and paying assistants;
      whether the work is part of the regular business of the
      hiring party; whether the hiring party is in business;
      the provision of employee benefits; and the tax
      treatment of the hired party.

Faush, 808 F.3d at 214 (quoting Darden). 8   The Third Circuit has

instructed that the analysis should “focus[] on” “factors pertaining

to compensation,” “to hiring and firing,” and the putative employer’s

“control over the [putative] employee’s daily activities.”    Id. 215-

16.   However, all evidence relevant to the question of “‘the hiring

party’s right to control the manner and means by which the [work]

product is accomplished,’” “‘must be assessed and weighed.’”     Id.

(quoting Darden).

      In this case, a reasonable factfinder could only conclude that

Axakowsky was an independent contractor, not an employee.    The

undisputed facts that NFL Productions: (a) issued Axakowsky a 1099

income tax form, rather than a W-2, and (b) provided her no benefits,

weigh in favor of independent contractor status.    See Hill-Keyes, 658

F. App’x at 89 (“willingness to be a 1099-employee is evidence of the

acceptance of independent contractor status”).    Similarly, that


8  See also, Covington v. Int’l Ass’n of Approved Basketball
Officials, 710 F.3d 114 (3d Cir. 2013) (applying the Darden test);
Pavlik v. Int’l Excess Agency, Inc., 417 F. App’x 163 (3d Cir. 2011)
(applying the Darden test); Brown v. J. Kaz, Inc., 581 F.3d 175 (3d
Cir. 2009) (applying the Darden test).
                                   9
Axakowsky was not a salaried employee-- she was paid a flat fee

independent of the number of billboards she recorded in a given

session, and that Axakowski invoiced NFL Productions per session for

her services, further weigh in favor of a finding that Axakowsky was

an independent contractor.    See Faush, 808 F.3d at 216 (“paying . . .

a fixed rate for the completion of a discrete project [is] a method

by which independent contractors are often compensated.”).

     It is also undisputed that NFL Productions hired Axakowsky for

her “skill” / “talent” as an actress and “voiceover artist.”

(Statement of Undisputed Facts ¶¶ 10-12) 9     This fact is particularly

important because the nature of the putative employee’s business must

necessarily inform the Court’s analysis of many of the other Darden

factors.    For example, whether a putative employee has the freedom to

subcontract or hire assistants may be a more relevant and weighty

consideration in other cases, but not so in this case where

Axakowsky’s work product was her individual performance.      Indeed,

Defendant McLoughlin testified at his deposition:

     Q. As a voice-over artist, could [Axakowsky] have hired
     an additional artist to help her with a script?

     A.    There was no need to.

     Q.    But could she have brought in additional talent?

     A.    Bring in other talent to do what?

9 See generally, Eisenberg v. Advance Relocation & Storage, Inc., 237
F.3d 111, 118 (2d Cir. 2000) (“Other courts have held that the level
of skill associated with being an architect, computer programmer,
graphic artist, photographer, or treasurer suggests that workers who
perform these jobs are independent contractors.”).
                                  10
     Q.   Could she have assigned her work to someone else?

     A. Oh, if she didn’t want to do it? No, because she
     would have to let us know, because we would have to get
     approval.

(McLoughlin Dep. p. 55)

     Similarly, Axakowsky emphasizes that she had very little control

over certain aspects of her work insofar as she almost always used

NFL Productions’ recording studio and equipment, and did so mainly on

NFL Productions’ schedule.   These facts, however, are less weighty in

the Court’s analysis when considered in light of the nature of the

work at issue.

     Two cases are analogous in this regard.   In Alberty-Vélez v.

Corporación de Puerto Rico para la Difsión Publica, the First Circuit

affirmed the district court’s ruling on summary judgment that a

reasonable jury could only conclude that the plaintiff, a television

host, was an independent contractor.   361 F.3d 1 (1st Cir. 2004).

Addressing the plaintiff/appellant’s argument that the Darden “tools

and instrumentalities” factor favored a finding of employee, and not

independent contractor, the Court explained:

     Alberty’s argument is misplaced. The equipment necessary
     for Alberty to conduct her job as host of “Desde Mi
     Pueblo” related to her appearance on the show. Others
     provided equipment for filming and producing the show,
     but these were not the primary tools that Alberty used
     to perform her particular function. If we accepted this
     argument, independent contractors could never work on
     collaborative projects because other individuals often
     provide the equipment required for different aspects of
     the collaboration.


                                  11
Alberty-Velez, 361 F.3d at 8 (emphasis in original).

     The Eight Circuit ruled similarly in Lehrol v. Friends of

Minnesota Sinfonia, 322 F.3d 486 (8th Cir. 2003).     In that case, the

Court affirmed the district court’s ruling on summary judgment that a

reasonable jury could only conclude that the plaintiffs, two

professional musicians, were independent contractors.    The musicians

argued that because the symphony conductor controlled rehearsals and

concerts, and could even tell musicians where to sit and when to

play, the musicians lacked the control necessary to a finding that

they were independent contractors.   Id. at 490-91.   The Eighth

Circuit disagreed:

     We emphatically reject that approach. . . . the notion
     that musicians are always employees when they perform in
     a conducted band or orchestra flies in the face of both
     common sense and undisputed facts in this record. . . .
     Work by independent contractors is often, if not
     typically, performed to the exacting specifications of
     the hiring party. . . . Thus, although one relevant
     factor was [the conductor’s] undisputed control in
     selecting the music to be played, scheduling Sinfonia
     rehearsals and concerts, and determining the manner in
     which the concert music was collectively played, that
     factor is not determinative of the [Darden] issue.

Lerohl v. Friends of Minnesota Sinfonia, 322 F.3d 486, 490 (8th Cir.

2003); see also, Alberty-Velez, 361 F.3d at 9 (“While ‘control’ over

the manner, location, and hours of work is often critical to the

independent contractor/employee analysis, it must be considered in

light of the work performed and the industry at issue.”). 10


10 Cf. Redd v. Summers, 232 F.3d 933, 938 (D.C. Cir. 2000) (“we note
a difference between work involving a performance directed to the
                                  12
     In this Court’s view, Axakowsky is like the television host in

Alberty-Velez and the musicians in Faush.   Where a putative

employee’s work product is an individual performance, “control” of

“the manner and means by which the [work] product is accomplished,”

Darden, must be viewed in that context.   Thus, while the putative

employer typically dictates the script to be read, or the music to be

played, and typically provides the equipment necessary to produce a

particular performance, such facts do not preclude a finding that a

putative employee is an independent contractor.   Such are often the

practical realities of performance-based industries.   See Alberty-

Velez, 361 F.3d at 9 (“Just as an orchestra musician is subject to

the control of the conductor during concerts and rehearsals, an actor

is subject to the control of the director during filming.   To hold

that this sort of control determined Alberty’s status would defy

‘common sense’ as it would result in classifying all actors as

employees, regardless of other aspects of the relationship.”)

(quoting Lerohl). 11



putative employer’s customers, and work involving production of a
tangible object. In the latter case, obviously, a party can exercise
control over the ‘result’ without ever laying eyes on the worker;
here, by contrast, control over the ‘result,’ the guides’ tour
presentations, requires some review of the guides as they give their
spiels.”).

11 See also, Khaksari v. Chairmain, Broadcasting Bd. of Governors,
689 F. Supp.2d 87, 91-92 (D.D.C. 2010) (holding on summary judgment,
that the plaintiff, a Farsi translator, was an independent contractor
even though she performed her work “on [the media agency’s] premises
and used equipment supplied by the [agency].”); Powell-Ross v. All
Star Radio, Inc., 1995 WL 491291 at *8 (E.D.Pa. 1995)(holding on
                                  13
     Accordingly, the undisputed fact that Defendant McLoughlin could

direct Axakowsky to re-record a billboard for simply missing a word,

when viewed in a vacuum, may appear to be the requisite control, it

is, as McLoughlin testified, merely “quality control” (McLoughlin

Dep. p. 16), within the context of this case.   See Brown v. J. Kaz,

Inc., 581 F.3d 175, 180-81 (3d Cir. 2009) (stating that “controls”

that were “the minimum that a corporation needs to maintain the

quality of its product and services, and consistency in its business

practices” are “not . . . sufficient to transform Brown into an

employee.”).    The more relevant “control” inquiry for this case is

whether Axakowsky could decline to do additional billboard session

recordings and whether she could provide her voiceover services

elsewhere.   See Alberty-Velez, 361 F.3d at 9 (following Lerohl, 322

F.3d at 491).   The record evidence supports only one answer: she

could.

     It is undisputed that over the course of the parties’

approximately 12-year course of dealing, Axakowsky always invoiced

NFL Productions on a per recording session basis, after the session

had occurred. (Statement of Undisputed Facts ¶ 54)   A reasonable

factfinder could only infer from this arrangement that should

Axakowsky wish not to participate in a given recording session, she



summary judgment, that the plaintiff, an on-air radio disc jockey,
was an independent contractor even though the station “could
understandably require [plaintiff] to appear at the station during
the hours of her show” because “otherwise there would be nothing but
dead air.”).
                                  14
would be free to do so; she would simply not participate and not

invoice NFL Productions.   This conclusion is further strengthened by

the undisputed absence of any written agreement between the parties

(Statement of Undisputed Facts ¶ 57)--i.e., Axakowsky could not have

any contractual obligation to provide any voiceover services because

no contract existed.

     The record evidence also suggests that Axakowsky could provide

her voiceover services elsewhere.    It is undisputed that “[d]uring

the time that she provided voiceover services to NFL Productions,

Plaintiff continued to audition” for other voiceover work.

(Statement of Undisputed Facts ¶ 117)     Further, McLoughlin testified:

“[t]he rule with most narrators that I’ve dealt with in my time, less

than 24 hours, you’re on the hook [to pay the narrator].     Anything

more than 24 hours, talk to you next week. . . . [I]f it was less

than 24-hour notice . . . NFL Network would have to pay [Axakowsky]

because it would not give her . . . enough time to find another gig

or book herself on another project.”     (McLoughlin Dep. p. 53)

     The fact that McLoughlin allegedly once told Axakowsky that she

could not do voiceover work for another sports network, such as ESPN,

does not undermine the Court’s conclusion. 12   There is no evidence in


12 McLoughlin testified that Axakowsky could do voice-over work for
other sports organizations. (McLoughlin Dep. p. 41) The Court also
notes that there is no evidence of a written non-compete agreement
between Axakowsky and NFL Productions. For the purposes of this
motion, however, the Court resolves this factual dispute in favor of
Axakowsky.

                                    15
the record that Axakowsky was not free to do voiceover work for non-

sports programming airing on television, radio, or internet stations.

Therefore, even though this is some evidence of control, it is not

enough, when weighed together with all of the other Darden factors,

to lead a reasonable factfinder to conclude that Axakowsky was an

employee rather than an independent contractor.

     Nor does Defendant Adamo’s reference letter tilt the balance of

factors from independent contractor to employee.   Adamo’s

characterization of Axakowsky, in a reference letter, as being

“employed by,” and having a “job” with, NFL Productions is of limited

probative value to the issue before the Court, which is whether

Axakowsky was an “employee” under Title VII.

     Lastly, the duration of the relationship between Axakowsky and

NFL Productions lasted approximately 13 years, which is a lengthy

period of time.   However, this length of time is somewhat modified by

the undisputed fact that Axakowsky only worked a maximum of once a

week for all of those years.   (Statement of Undisputed Facts ¶ 22)

While this factor alones weighs somewhat in favor of a finding that

Axakowsky was an employee, it cannot overcome the vast majority of

record evidence supporting the conclusion that Axakowsky was an

independent contractor.   See Hill-Keyes, 658 F. App’x at 89 (“the

duration of employment does not in and of itself suggest employee

status.”); Speen v. Crown Clothing Corp., 102 F.3d 625, 627 (1st Cir.

1997) (affirming district court’s conclusion at summary judgment that


                                  16
plaintiff was an independent contractor despite the parties’ twenty-

year relationship).

     Thus, the Court holds that a reasonable factfinder could only

conclude that Axakowsky was an independent contractor.   Accordingly,

Defendants’ Motion for Summary Judgment as to the Title VII claim

will be granted. 13

     B. NJLAD claim

     As to the NJLAD claim, Axakowsky asserts that even if she is an

independent contractor, she may still recover under the “creation and

termination of contracts” subsection of the LAD.   See N.J.S.A. §

10:5-12(l) (“It shall be . . . unlawful discrimination . . . [f]or

any person to refuse to buy from, sell to, lease from or to, license,

contract with, or trade with, provide goods, services or information

to, or otherwise do business with any other person on the basis of

the . . . sex, gender identity or expression[.]”).

     However, both parties acknowledge that New Jersey case law

limits a cause of action under this section to claims of quid pro quo

sexual harassment-- i.e., a refusal to contract with, or to continue

to do business with, the plaintiff unless plaintiff “submi[t]s to the

sexual demands” of a defendant.   J.T.’s Tire Serv., Inc. v. United


13 In light of this disposition, the Court does not reach Defendants’
alternative argument that, based on Axakowsky’s representations in
her bankruptcy case, judicial estoppel precludes Axakowsky from
asserting that she is an employee. Likewise, the Court need not
address Defendants’ sham affidavit argument. (See Reply Brief, p. 6-
10) Even accepting as true all of the factual statements in
Axakowsky’s affidavit, the Court’s conclusion remains unchanged.
                                  17
Rentals N. Am., Inc., 411 N.J. Super. 236, 241, 985 A.2d 211, 215

(App. Div. 2010).

     While Axakowsky argues that J.T.’s Tire Service should be

extended to apply to her hostile work environment claim under the LAD

(Opposition Brief, p. 23), as Defendants correctly observe, case law

is decidedly against Axakowsky on this point.   See 7-Eleven, Inc. v.

Sodhi, 2016 WL 3085897, at *7 (D.N.J. May 31, 2016), aff’d sub nom. 7

Eleven Inc v. Sodhi, 706 F. App’x 777 (3d Cir. 2017) (“Because the

NJLAD does not cover discrimination during the ongoing execution of a

contract, Mr. Sodhi’s NJLAD claim fails as a matter of law.”); see

also McMahon v. Univ. of Med. & Dentistry of New Jersey, 2011 WL

5082246, at *6 (D.N.J. Oct. 26, 2011) (“a claim of mere harassment by

the Defendants during Plaintiff’s studies at UMDNJ would not violate

[§ 10:5-12(l)]” because that section “protects individuals from

discriminatory refusals to deal-- it does not address hostile work .

. . environments.”). 14

     This Court agrees with the other courts that have addressed the

issue.   The statute expressly covers only refusals to do business

with a person based on a protected characteristic.   Axakowsky does

not assert a quid pro quo sexual harassment claim; she expressly




14 See generally, Rowan v. Hartford Plaza Ltd., 2013 WL 1350095 at
*10 (App. Div. 2013) (“N.J.S.A. 10:5–12(l) does not apply to
discrimination during the ongoing execution of a contract. . . .
N.J.S.A. 10:5–12(l) prohibits refusal to contract with a person on
the basis of a number of protected classifications, including sex.”).

                                  18
states in her opposition brief that her claim is based on “ongoing,

severe and pervasive harassment.”   (Opposition Brief, p. 24) 15

Accordingly, the Court holds that Axakowsky’s NJLAD claim fails as a

matter of law, and Defendants’ Motion for Summary Judgment as to the

NJLAD claim will be granted.

     IV.   Conclusion

       For the forgoing reasons, Defendants’ Motion for Partial Summary

Judgment will be granted as to the Title VII claim and the NJLAD

hostile work environment claim.




November 14, 2018                      s/ Renée Marie Bumb _______
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




15 See also, Second Amended Complaint, ¶ 20 (“Throughout the course
of her employment with Defendants, Plaintiff was subjected to
numerous acts of sexual harassment, sex discrimination, retaliation
and forced to endure a hostile work environment.”).
                                  19
